DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Mueller on 1/13/2021.

The application has been amended as follows: 
In Claim 35, line 1, replace “claim 1” with “claim 34”.
In Claim 36, line 1, replace “claim 2” with “claim 35”.
In Claim 37, line 1, replace “claim 3” with “claim 36”.
In Claim 38, line 1, replace “claim 4” with “claim 37”.
In Claim 39, line 1, replace “claim 5” with “claim 38”.
In Claim 40, line 1, replace “claim 1” with “claim 34”.
In Claim 41, line 1, replace “claim 1” with “claim 34”.
In Claim 43, line 1, replace “claim 9” with “claim 42”.
In Claim 44, line 1, replace “claim 10” with “claim 43”.
In Claim 45, line 1, replace “claim 9” with “claim 42”.
In Claim 46, line 1, replace “claim 12” with “claim 45”.

In Claim 48, line 1, replace “claim 14” with “claim 47”.
In Claim 49, line 1, replace “claim 9” with “claim 42”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SELIM U AHMED/               Primary Examiner, Art Unit 2896